Title: To George Washington from Samuel Miles, 19 August 1782
From: Miles, Samuel
To: Washington, George


                  
                     Sir,
                     Philada Augt 19th 1782.
                  
                  since writing the enclosed, I was Honored by the receipt of your’s of the 15th Instt with a duplicate of that of the 8th Ulto.  The Printing press, with the remainder of the Crockery, was sent from hence on the 14th Instt directed to the Quarter Master Genls Storekeeper at Newburg—I hope before this reaches your Excellency, they will have arrived safe.  I have to ask your Excellencies pardon, for the Gentleman who transacted my business in my Absence, not acknowledging the receipt of your letter of the 8th Ulto—the enclosed will, I hope, appologies for my not answering it personally. I have the Honor to be Your Excellencies Most Obedt Humble servt
                  
                     Saml Miles D.Q.M.
                  
               